Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-2 are active in this application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
4.	The disclosure is objected to because of the following informalities: The status of the cross-reference to related applications must be updated on page 1.  
Appropriate correction is required.
Claim Rejection - Double Patenting
5.               The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 1-2 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-23 of prior U.S. Patent No. 11,010,941.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations.  
Claims Comparison

                      Instant Application                                                       11,010,941
1. A method for displaying talent values of a plurality of employees of an organization in a two-dimensional array, the method, implemented on a system including at least one display device and at least one input device, comprising: 
(a) displaying a grid of cells of the two-dimensional array on the at least one display device; 
(b) displaying, on the at least one display device, an X-axis of proxy values for organization talent metrics adjacent to the grid, and a Y-axis of proxy values for corresponding employee talent metrics adjacent to the grid, and displaying an alignment vector defined by cells or portions of cells of the two-dimensional array which represent a target range of combinations of organization and employee talent metric proxy values; 
(c) receiving, by the at least one input device, a first metric reflecting a talent value of a first employee of the plurality of employees from a perspective of the management of the organization and a second metric reflecting a talent value of the first employee from a perspective of the employee; 
(d) scaling the first metric to convert the first metric into a first proxy value and scaling the second metric to convert the second metric into a second proxy value; 
(e) on the at least one display device, displaying a plotted talent position of the first employee in a cell of the array that corresponds to an intersection of the first proxy value and the second proxy value; 
(f) repeating steps (c) through (e) for additional employees of the plurality of employees of the organization, and wherein at least one of the first metric and the second metric for at least one of the plurality of employees is received from a database of a pre-existing business system of the organization.

2. The method of claim 1 wherein the at least one input device comprises an interface with the pre-existing system of the organization.
1. A method for displaying talent values of a plurality of employees of an organization in a two-dimensional array, the method, implemented on a system including at least one display device and at least one input device, comprising:
(a) displaying a grid of cells of the two-dimensional array on the at least one display device;
(b) displaying, on the at least one display device, an X-axis of proxy values for organization talent metrics adjacent to the grid, and a Y-axis of proxy values for corresponding employee talent metrics adjacent to the grid, and displaying an alignment vector defined by cells or portions of cells of the two-dimensional array which represent a target range of combinations of organization and employee talent metric proxy values;
(c) receiving, by the at least one input device, an input of a first metric reflecting a talent value of a first employee of the plurality of employees from a perspective of the management of the organization;
(d) scaling the first metric to convert the first metric into a first proxy value;
(e) receiving, by the at least one input device, an input of a second metric reflecting a talent value of the first employee from a perspective of the employee;
(f) scaling the second metric to convert the second metric into a second proxy value; and
(g) on the at least one display device, displaying a plotted talent position of the first employee in a cell of the array that corresponds to an intersection of the first proxy value and the second proxy value;
(h) repeating steps (c) through (g) for additional employees of the plurality of employees of the organization.




2. The method of claim 1, wherein the method is implemented on a human capital management system.

3. The method of claim 1, wherein the at least one input device comprises a first user interface for receiving the first metric, and a second user interface for receiving the second metric.

4. The method of claim 1, wherein the at least one input device receives one or more survey data inputs.

5. The method of claim 1, wherein the at least one input device receives one or more analytical data inputs.

6. A method for specifying a structure of the talent architecture of an organization based on talent values of a plurality of employees of the organization, the method comprising:
receiving x and y values corresponding to a combination of employee first and second talent metrics for the plurality of employees;
scaling the x and y values to a series of corresponding x and y proxy values;
displaying, on a display device, a two-dimensional array as a plurality of cells, wherein each cell corresponds to a combination of employee first and second talent metric proxy values;
determining the plurality of cells that correspond to the x and y proxy values;
on the display device, displaying plotted talent positions for the plurality of employees on cells of the array at intersections of the corresponding x and y proxy values for each of the employees;
displaying on the two-dimensional array an alignment vector defined by cells or portions of cells of the two-dimensional array which represent a target range of combinations of first and second talent metric proxy values;
specifying the structure of the talent architecture by measuring the plotted talent positions for the plurality of employees in relation to the alignment vector of the array.

7. The method of claim 6, wherein the structure of the talent architecture is measured based at least in part by at least one of (a) an alignment of the employee plotted talent positions in relation to the alignment vector, (b) a distribution of the plotted talent positions relative to the alignment vector, (c) a density of the plotted talent positions, and (d) a balance among the plotted talent positions along the alignment vector.

8. The method of claim 6, wherein employee risk in the talent architecture is measured by a dispersion of the plotted talent positions around the alignment vector.

9. The method of claim 6, further comprising displaying whether the plotted talent positions can be more closely aligned to the alignment vector by adjusting at least one of the first talent metric and the second talent metric values for at least one of the plurality of employees.

10. The method of claim 6, further comprising prompting at least one of management and the employees to more closely align the plotted talent positions to the alignment vector by adjusting at least one of the first talent metric and the second talent metric values for at least one of the plurality of employees.

11. The method of claim 6, wherein the talent values for the plurality of employees are received and plotted at a first point in time, and updated talent values for the plurality of employees are received and plotted at a second point in time, and further displaying whether the talent architecture created by the updated talent values with respect to the talent architecture based on the talent values plotted at the first point in time results in structural measures closer to, farther away from, or within the alignment vector.

12. A method for modifying a talent architecture of an organization based on adjusting talent values of at least one employee of a plurality of employees of the organization, the method comprising:
receiving initial x and y values corresponding to a combination of employee first and second talent metric values for the plurality of employees;
scaling the initial x and y values to a series of corresponding x and y proxy values; 
displaying on a display device a two-dimensional array as a plurality of cells, wherein each cell of the plurality of cells corresponds to initial plotted positions of a combination of employee first and second talent metric proxy values;
displaying on the two-dimensional array an alignment vector defined by cells or portions of cells of the two-dimensional array which represent a target range of combinations of first and second talent metric proxy values;
evaluating an alignment, distribution, density, balance, or dispersion of the talent architecture;
identifying desired changes in the talent architecture;
prompting a user to update a position of at least one employee plotted on the array by changing at least one value of a first talent metric and a second talent metric;
receiving adjustments in x and y values corresponding to the first and second talent metrics for the at least one employee of the plurality of employees to create adjusted x and y values corresponding to the first and second talent metrics for the at least one employee;
scaling the values of the adjusted x and y values for the at least one employee of the plurality of employees to corresponding adjusted x and y proxy values;
on the display device, generating a modified talent architecture by displaying plotted talent positions for the plurality of employees on cells of the array at intersections of the adjusted x and y proxy values corresponding to updated plotted positions of each of the employees for which adjusted x and y values have been created.

13. The method of claim 12, wherein a position of the cell on the array in relation to the alignment vector indicates a perspective on a relative performance and potential of the employee.

14. The method of claim 12, wherein the alignment, distribution, density, balance, and dispersion of the talent architecture reflect a relative performance, potential, and risk of an employee talent pool displayed on the array.

15. The method of claim 12, wherein the initial x and y values and the adjusted x and y values are received via different user interfaces.

16. The method of claim 12, wherein the initial x and y values and the adjusted x and y values are received via one or more survey data sources.

17. The method of claim 12, wherein the initial x and y values and the adjusted x and y values are received via one or more analytical data input sources.

18. The method of claim 12 further comprising:
after the step of displaying the alignment vector, identifying at least one employee of the plurality of employees and measuring the initial plotted positions for the at least one employee in relation to the alignment vector;
generating a program of talent management actions for the at least one employee based on measurement of the initial plotted positions for the at least one employee in relation to the alignment vector;
adjusting, according to the program, the initial x and y values for the at least one employee of the plurality of employees to create adjusted x and y values for the at least one employee;
scaling the adjusted x and y values for the at least one employee of the plurality of employees to corresponding adjusted x and y proxy values;
on the display device, automatically generating a modified talent architecture by displaying plotted talent positions for the plurality of employees on cells of the array at intersections of the adjusted x and y proxy values corresponding to updated plotted positions of each of the employees for which adjusted x and y values have been created;
generating instructions directing execution of actual personnel or talent management changes consistent with the modified talent architecture.

19. The method of claim 18, wherein, instead of adjusting the initial x and y values corresponding to the employee first and second talent metrics for the at least one employee, the adjusting step is performed to adjust the x and y proxy values of the at least one employee in the talent architecture to generate correspondingly-adjusted x and y talent metric values for the first and second talent metrics of the at least one employee constituting the modified talent architecture.

20. The method of claim 18, wherein instructions directing execution of actual personnel or talent management changes consistent with the modified talent architecture are released only after review and approval by management.

21. The method of claim 18, wherein a description of a performance and potential of each employee is generated automatically based on the employee plotted position in relation to the alignment vector.

22. The method of claim 18, wherein instructions directing execution of the actual personnel or talent management changes consistent with the modified talent architecture are issued to organizational unit managers based automatically on which employees are members of organizational units of the organizational unit managers.

23. The method of claim 12, wherein the method is implemented on a human capital management system.


	Regarding claims 1-2 of the instant application, the claims are directed toward similar subject matter as claims 1-23 of ‘941 as the claims recite the similar version of ‘941.  Although the conflicting claims are not identical, they are not patently distinct from each other because it would have been prima facia obvious to one of the ordinary skills, before the effective filing date of the claimed invention to apply the teaching of the instant application to perform at least one of the first metric and the second metric for at least one of the plurality of employees is received from a database of a pre-existing business system of the organization as desired.  The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct from the ‘941 and as such are unpatentable over obvious-type double patenting.

Allowable Subject Matter
7.	Claims 1-2 would be allowable if overcome the double patenting rejection.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153